Order filed April 7, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00205-CV
                                    ____________

                         In the Interest of L.E.R., a Child


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-00691J


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Both parents have appealed.
Appellant’s brief was due April 2, 2015. Counsel for the father requested and was
granted an extension of time to file his brief until April 22, 2015. Counsel for the
mother has not filed a brief or a request for an extension of time

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). The accelerated schedule
requires greater compliance with briefing deadlines. Therefore we ORDER
appointed counsel, William M. Thursland, to file appellant’s brief on behalf of
the mother no later than April 22, 2015. If the brief is not filed by that date,
counsel may be required to show cause why he should not be held in contempt of
court.



                                   PER CURIAM